Citation Nr: 0713605	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  97-21 315	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether rating decisions denying service connection for 
PTSD, entered in June 1983, February 1986, and January 1991, 
involved clear and unmistakable error (CUE).

3.  Service connection for alcohol abuse as secondary to 
PTSD.

4.  Service connection for drug abuse as secondary to PTSD.

5.  Service connection for a personality disorder secondary 
to PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa 
(RO), which denied the issues on appeal.

These matters were most recently before the Board in July 
2005 when they were remanded for additional development.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1965 to October 1968.

2.  On April 18, 2007 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Des 
Moines, Iowa, that the appellant died in February 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


